DETAILED ACTION
Claims 1-8, 12, and 14-40 are presented for examination. Claims 9-11 and 13 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A.1 in the reply filed on September 13, 2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: items 4C04, 4C06, 4C08, and 4C10 as illustrated in Figure 4C are not defined/labeled in the instant specification. Appropriate correction is respectfully required.
Allowable Subject Matter
Claims 1-8, 12, and 14-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the timely art of record teaches or suggests the claimed battery of claim 1, from which the other claims depend, said battery with a hybrid artificial solid-electrolyte interphase incorporating the specifically claimed blended material interwoven throughout the plurality of active components, the blended material comprising:
a combination of crystalline sp2-bound carbon domains of graphene sheets and a plurality of flexible wrinkle areas positioned at joinder points of two of more of the crystalline sp2-bound carbon domains of graphene sheets.

See also the instant specification, at e.g. ¶¶ 0006, 351, 360, and 372 plus e.g. Figures 4B-C.
The closest art of record is Lee et al (US 2018/0316051), which does not teach or suggest the specifically claimed hybrid artificial solid-electrolyte interphase incorporating the specifically claimed blended material interwoven throughout the plurality of active components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723